           Case 1:20-cv-00446-KK-LF Document 16 Filed 07/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

                           SETTLEMENT CONFERENCE BEFORE
                           MAGISTRATE JUDGE LAURA FASHING

Caption:       Hatch v. New Mexico Corrections Department et al
               Case Number 1:20-cv-00446-KK-LF

Date:          Friday, July 10, 2020 at 9:00 a.m. via Zoom

Appearances for Plaintiff:                              Appearances for Defendants:

Philip B. Davis                                         James P Sullivan
Nicholas T. Davis


Plaintiff in Attendance:                                Defendant(s) in Attendance:

Tim Hatch                                               Jacob Maule, from State Risk
                                                        Management

                                                        Brian Fitzgerald, counsel for the
                                                        Department of Corrections

                                                        (The Court excused the individual
                                                        defendants from attendance.)

Others Attending:




 X Case settled. Per order filed concurrently, closing documents due on Monday,
August 10, 2020.

____Case did not settle.

____Settlement efforts to be continued on ____________________at_______.

  X Time in Conference = 5.75 hours.
